Citation Nr: 1715993	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for onychomycosis.

2.  Entitlement to service connection for a right knee disability, to include status post total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  He had subsequent reserve service. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2009, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in February 2010, July 2014, and February 2016 when it was remanded for additional development.  Concerning the claim for entitlement to service connection for a right knee disability, for the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).
Concerning the claim for entitlement to service connection for onychomycosis, for the reasons discussed below, another remand is required.  Id.

The issue of entitlement to service connection for onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The available competent and credible evidence of record does not show that any current right knee disability, to include status post total knee replacement, is causally related to any period of service, including through incurrence, aggravation, and/or presumption where applicable.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include status post total knee replacement, are not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VCAA notice letter was sent to the Veteran in November 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in February 2009, and supplemental statements of the case (SSOCs) in September 2011, July 2015, and December 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, and the Veteran's testimony and contentions.  The Board notes that in the February 2016 remand, the RO was ordered to notify the Veteran that treatment records from Birmingham Sports Medicine could not be obtained.  In an October 2016 Duty to Assist letter, the Veteran was provided notice that these records could not be obtained and of VA's efforts to obtain them.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  

Other than these records, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination in June 2010 to evaluate his right knee disability.  Follow-up addendum opinions were provided in November 2010 and August 2011.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination and opinions are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in February 2010, July 2014, and February 2016.  The Board specifically instructed the RO to obtain all VA and private treatment records, schedule the Veteran for an examination to determine the etiology of his right knee disability, ascertain the dates of any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder, the Veteran was notified in October 2016 that the private records from Birmingham Sports Medicine could not be obtained, the Veteran's periods of ACDUTRA and INACDUTRA were ascertained, and the Veteran was afforded an examination to determine the etiology of his right knee disability in June 2010.  Thereafter, the Veteran's claim was readjudicated in September 2011, July 2015, and December 2016 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. 
§ 3.6(c), (d) (2016).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991). Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).

Claims based on a period of ACDUTRA or INACDUTRA are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309, nor are they entitled to the presumption of aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  Appellants who established "Veteran" status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Id. at 45-46.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran asserts that his right knee disability was aggravated by his periods of reserve duty.  Based on the analysis below, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection is not warranted.

The Veteran's STRs are negative for complaints, treatment or diagnosis of a right knee injury during his period of active service.  Additionally, on his January 1966 Report of Medical Examination for induction, no right knee problem was noted.  Subsequently, on the Veteran's January 1969 Report of Medical Examination and Report of Medical History, no right knee problem was noted by the examiner or complained of by the Veteran.

In a May 2008 VA examination report, which was later found to be inadequate because the examiner did not review the Veteran's claims folder nor give an opinion, the Veteran himself noted that in 1971 or 1972, after his active service, but before he joined the Army Reserves in March 1975, he injured his right knee after falling down stairs at his place of employment.  The Veteran reported that in 1971 or 1972, he had a medial meniscectomy, had a patellectomy in 1980, a total right knee arthroplasty in July 2004, and right knee manipulation in February 2005.  

In a June 2010 VA examination report, the Veteran again noted that he had no major problems with his right knee during active service, but tore his meniscus post-service at his job, while going down a flight of stairs.  The VA examiner opined that it was less likely than not that the Veteran's right knee disability was caused by or a result of active service.  The rationale was that the Veteran's January 1969 separation examination did not mention a right knee problem and the Veteran himself noted that he did not have a "trick" or locked knee.  The Board notes that the June 2010 VA examination report did not address whether the Veteran's post-active service right knee disability had been aggravated by his reserve duty beyond its natural progression.

In a November 2010 VA addendum opinion, the examiner noted that the Veteran's right knee disability did not clearly and unmistakably preexist his period of training in the Army Reserves.  The examiner noted that the Veteran had an injury in 1971.  As a result, the examiner opined that since the Veteran's right knee injury did not preexist his reserve service, it could not have been aggravated by his reserve duty.

The Board finds the November 2010 addendum opinion to be of minimal probative value.  The November 2010 opinion, which found that the Veteran's 1971 right knee injury did not preexist his reserve service, could not have been aggravated by it.  The Board notes that the Veteran's reserve service did not begin until March 1975.  As a result, the Veteran's 1971 right knee injury did, in fact, preexist his reserve service.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (noting that a medical opinion based on inaccurate facts has little probative value); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Board finds the November 2010 VA addendum opinion to be inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In an August 2011 VA addendum opinion, the examiner reported that after reviewing the Veteran's claims file, it was clear that the Veteran had a right knee condition/injury after his period of active service from 1966 to 1969, but before he started his reserve duty in March 1975.  However, the examiner opined that it was less likely than not that the Veteran's right knee condition had been aggravated beyond its natural progression by his reserve duty.  The examiner reported that the Veteran was in the Army Reserves for 25 years, and that while his right knee condition did progress during that time, this was not related to the Veteran's reserve duties.  

The rationale was that the Veteran's right knee condition was clearly identified while he was in the reserves.  The examiner noted that there was no evidence showing any significant injuries that would have aggravated the Veteran's right knee while in the reserves.  Additionally, the examiner reported that each time the Veteran's knee condition progressed while not on reserve duty, the STRs reflected this progression, and steps were taken to avoid aggravation.  Specifically, the examiner pointed out that the Veteran was given a medical profile to run and walk at his own pace to prevent further aggravation of his right knee.  The examiner concluded that the timing of the Veteran's right knee progression was such that it was consistent with natural progression and not acceleration or aggravation.

The Board has not overlooked the Veteran's lay statements and testimony with regard to the etiology of his right knee disability.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning increased symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a layperson such as the Veteran is competent of determining whether his right knee disability was aggravated beyond its natural progression by his reserve duty, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the June 2010 VA examination report and the August 2011 VA addendum opinion have been accorded greater probative weight in determining that service connection is not warranted.

The preponderance of the evidence is against the claim which has been decided on its merits and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for a right knee disability, to include status post total knee replacement, is denied.


REMAND

Concerning the claim for entitlement to service connection for onychomycosis, the Board notes that in a June 2010 VA examination report, the examiner opined that it was less likely than not that the Veteran's onychomycosis was caused by or a result of his active service.  The rationale provided was that the medical evidence reflected that the onset of the Veteran's skin condition was following his active service of April 1966 to March 1969.  The Board notes that while this is true, the VA examiner never opined if the Veteran's onychomycosis was etiologically related to the Veteran's reserve duty, and the periods of ACDUTRA (set forth in Defense Finance and Accounting Services (DFAS) documentation received by VA in November 2016) therein.  A new VA examination is necessary to determine if the Veteran's onychomycosis was caused by, a result of, or aggravated beyond its natural progression by his reserve ACDUTRA.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his onychomycosis.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for a VA skin examination with an appropriate examiner for the purpose of ascertaining the etiology of any currently diagnosed skin condition of the feet, to include onychomycosis.  The entire claims file must be made available to the examiner in conjunction with the examination.  All indicated evaluations, tests, and studies are to be performed.  A complete rationale should be given for all opinions and conclusions.  The examiner is asked to take into consideration the Veteran's statements concerning the onset of his skin condition, and his reserve service medical records showing a diagnosis of athlete's foot.  

Specifically, the examiner is asked to determine whether the Veteran's diagnosed skin condition is at least as likely as not (a 50 percent probability or greater) directly related to his ACDUTRA periods of reserve service (listed in DFAS documentation received in November 2016) or whether it permanently increased in severity during such periods, and if such an increase occurred, whether it was due to the natural progression of the disease, or if not, due to aggravation of the condition by his reserve ACDUTRA.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


